Order filed, August 14, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00705-CV
                                 ____________

             IN THE INTEREST OF A.A.A., A CHILD, Appellant



                    On Appeal from the 257th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-50346


                                     ORDER

      The reporter’s record in this case was due May 25, 2018. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Eunice Tillman, the court reporter, to file the record in this appeal
within 15 days of the date of this order.

                                  PER CURIAM